UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 26, 2011 NightCulture, Inc. (Exact name of registrant specified in charter) Nevada 33-11986-LA 73-1554122 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 11 East 44th Street – 19th Floor, New York, NY10017 (Address of principal executive offices)(Zip Code) (212) 687-1222 (Registrant’s Telephone Number) XXX Acquisition Corp. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On August 26, 2011 the Registrant merged its wholly-owned Nevada subsidiary, NightCulture, Inc. with and into itself and in connection with such merger changed its name from XXX Acquisition Corp. to that of the subsidiary, NightCulture, Inc.Except for the change in thename, there were no other changes to the Registrant’s Articles of Incorporation. The change was made in connection with the Registrant’s acquisition of all of the outstanding shares of common stock of Night Culture, Inc.,a Texas corporation, which occurred on July 31, 2011 and was reported on the Registrant's Form 8-K filed on August 4, 2011. SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NIGHTCULTURE, INC. Dated: September 1, 2011 By: /s/Michael Long Michael Long Chief Executive Officer 2
